Citation Nr: 1825929	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  17-14 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a left hip disability.

2.  Entitlement to service connection for a right hip disability.

3.  Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Ahmad, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1958 to December 1960 and October 1961 to August 1962.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The Veteran is over 75 years of age.  Therefore, Board advances the Veteran's appeal on the docket on its own motion.  38 C.F.R. § 20.900(c) (2017); 38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

The Board finds that additional development is required for the claims of service connection for a bilateral hip disability and lumbar spine disability.  While the Board regrets further delay, it is necessary to ensure that there is a complete record upon which to decide the claims. 

The Veteran contends that current hip and lower back problems are related to para-trooping duties in service.  In multiple statements the Veteran has reported that he first experienced hip and back problems after jumping out of aircrafts in pursuit of his Parachutist Badge, and that the symptoms continued through to the present.  The Veteran has also reported that during the jumps, he had a 40 to 50 pound bag attached to his chest, which at times did not properly release, leading to hard landings.  Review of the service records shows the Veteran was Airborne qualified and received a Parachutist's Badge.  VA has conceded that there may have been trauma related to the hips or back as a result of para-trooping activities.  

At a November 2015 VA examination, the examiner opined that the bilateral hip and lumbar spine disabilities were not caused by or the result of service partly because the service medical records were silent for a diagnosis or treatment for chronic disability with regard to the hips or back.  While the examiner noted in the Veteran's history that he had para-trooping activity during service, the examiner did not address the relationship of trauma from the in-service jumps to current hip and back disabilities.  In light of the above, the Board finds that the November 2015 examination is inadequate as the rationale provided did not consider statements from the Veteran regarding trauma sustained in parachute jumps during service.  When VA obtains an examination or opinion, the examination or opinion must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, remand is necessary to obtain an adequate VA examination for the claims of bilateral hip disability and lumbar spine disability.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Identify any VA or private medical records of treatment that are not already of record and associate them with the claims file.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of any left or right hip disability.  The examiner must review the claims file, including the study noted by the Veteran's representative in an April 2018 Appellate Brief regarding the landing force of para-trooping jumps, and should note that review in the report.  All tests and studies deemed necessary by the examiner must be performed.  

Based on a review of the claims file and the clinical findings of the examination, the examiner is requested to provide an opinion on whether it at least as likely as not (50 percent or greater probability) that the Veteran has a left or right hip disability that was caused by or is related to service.  

In providing the requested opinion, the examiner should specifically address the lay testimony of the Veteran regarding numerous parachute jumps made in service, and resulting trauma to the hips.  

A complete rationale must be given for all opinions and conclusions.  

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of any lumbar spine disability.  The examiner must review the claims file, including the study noted by the Veteran's representative in an April 2018 Appellate Brief regarding the landing force of para-trooping jumps, and should note that review in the report.  All tests and studies deemed necessary by the examiner must be performed.  

Based on a review of the claims file and the clinical findings of the examination, the examiner is requested to provide an opinion on whether it at least as likely as not (50 percent or greater probability) that the Veteran has a lumbar spine disability that was caused by or is related to service.  

In providing the requested opinion, the examiner should specifically address the lay testimony of the Veteran regarding numerous parachute jumps made in service, and resulting trauma to the back.  

A complete rationale must be given for all opinions and conclusions.  

4.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DELYVONNE M. WHITEHEAD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




